Citation Nr: 0001834	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for multilevel disc 
degeneration of the spine, with probable neurogenic bladder.

2.  Entitlement to an increased disability rating for 
residuals of an ingrown right great toenail and removal of 
the right great toenail, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

The present appeal involves claims for service connection for 
a back disorder, described as multilevel disc degeneration of 
the spine with probable neurogenic bladder, and for an 
increased disability rating for residuals of an ingrown right 
great toenail and removal of the right great toenail.  In an 
August 1992 rating decision, the Buffalo, New York, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) denied the veteran's claim for service 
connection for a back disorder.  In August 1995, the veteran 
requested to reopen a claim for service connection for a back 
disorder.  In a May 1996 rating decision, the RO denied the 
request to reopen the previously denied claim, finding that 
new and material evidence had not been submitted.  The 
veteran appealed the denial to the Board of Veterans' Appeals 
(Board).

In September 1997, the Board remanded the case for further 
development of evidence relevant to the veteran's appeals.  
In February 1999, the RO found that new and material evidence 
had been submitted, and reopened the veteran's claim for a 
back disorder.  The RO addressed the service connection claim 
on its merits, and denied entitlement to service connection.  
The veteran has continued his appeal, and entitlement to 
service connection on the merits is now before the Board.

With regard to the veteran's right great toe disorder, the 
veteran appealed the RO's May 1996 denial of a compensable 
rating.  In a May 1999 rating decision, the RO increased the 
rating from 0 (zero) to 10 percent.  The veteran continued 
his appeal, and he is currently seeking a rating higher than 
10 percent.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  No back injury or disease is shown to have occurred or 
become manifest during the veteran's service.

3.  The veteran's multilevel disc degeneration of the spine, 
with probable neurogenic bladder, was diagnosed many years 
after service.

4.  The veteran's service-connected disorder of the right 
great toe is currently manifested by episodes of inflammation 
of the tissue surrounding the right great toenail.

5.  Episodic inflammation and pain in the right great toe 
interferes with normal walking, and produces disability 
comparable to a moderately severe injury of the foot.


CONCLUSIONS OF LAW

1.  Multilevel disc degeneration of the veteran's spine, with 
probable neurogenic bladder, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a 20 percent disability rating for 
residuals of an ingrown right great toenail and removal of 
the right great toenail have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claim
The veteran is seeking service connection for multilevel disc 
degeneration of the spine, with probable neurogenic bladder.  
He reports that he currently has a back disorder and related 
urinary control problems.  He contends that he experiences 
back pain that began during service, and continued and 
worsened after service, progressing into his current 
disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of certain chronic diseases, 
including arthritis, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
has defined a well grounded claim as a plausible claim; one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.


In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, in adjudicating this appeal the Board must 
resolved the threshold question as to whether the appellant 
has presented evidence that the claim is well grounded.

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  


Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Medical records associated with the claims file reflect that 
the veteran has been diagnosed with degenerative disc disease 
of the lumbar and cervical spine.  The veteran's reports that 
he experienced back pain during service provide lay evidence 
that a back disorder began during service.  A physician who 
has treated the veteran has provided the opinion that the 
veteran's current back disorder began during his service.  
The Board finds that the record contains evidence that makes 
the veteran's claim for service connection for a back 
disorder plausible and well grounded.  The Board also finds 
that the facts relevant to that claim have been properly 
developed, and that VA has fulfilled its statutory obligation 
to assist the veteran in the development of that claim.

The veteran's service medical records do not contain any 
notation of complaints or symptoms involving the veteran's 
back.  There are notes reflecting treatment for an 

ingrown right great toenail, but those notes do not mention 
the veteran's back.  The veteran has reported that after 
service he went to work at VA Medical Center (VAMC).  He 
reported that he worked for several years in an autopsy unit, 
where his duties included lifting cadavers.

VA outpatient treatment notes dated in January 1978 reflect 
that the veteran reported that he injured his neck while 
moving furniture the preceding Saturday.  The veteran 
reported pain in his neck, radiating to his head.  The 
examiner observed no limitation of motion and no tenderness.  
The examiner listed an impression of injury of the neck.  The 
claims file does not contain any records of medical treatment 
involving the veteran's back dated between 1978 and 1989.  
When the veteran filed a claim for VA disability compensation 
in September 1980, he sought compensation for residuals of 
right foot surgery during basic training, but did not report 
a back disorder or any other disability.  The report of a 
November 1980 VA medical examination noted an ingrown toenail 
of the right great toe.  There was no notation of any 
complaint or disorder involving the back.

Private medical treatment notes reflect that the veteran was 
seen in February 1989, reporting low back pain on and off for 
one year.  The pain was described as localized to the 
sacroiliac, with radiation upward.  The examiner noted 
sacroiliac joint tenderness.  X-rays taken in March 1989 
revealed diffuse degenerative changes at multiple levels of 
the lumbar spine.  In June 1990, the veteran reported 
worsening low back pain.  The veteran reported that he 
believed that the pain was related to activity in his VA 
pathology job, from 1978 to 1986.

In December 1991, the veteran requested an increased rating 
for a service-connected right great toe disorder and service 
connection for disorders of the back and legs.  He asserted 
that recurrent pain, swelling, and inflammation of his great 
toes caused him to walk with his weight more on the outer 
edges of his feet than normal.  He asserted that the abnormal 
walking position put stress on his legs and back.  He 
reported that he had pain in his legs and back, and that he 
had been found to have arthritis in his lower spine.  The 
veteran noted that during his VA medical 

examination in 1980, the examining physician had taken him 
through an area where amputees were receiving treatment, and 
had commented on the relative insignificance of the veteran's 
reported problems.

In VA outpatient treatment notes from March 1995, the veteran 
reported that he had first noticed back pain in the 1970s, 
with spasms and radiation from L5 to T10.  He reported that 
he currently had pain radiating into his left leg, and pain 
in his neck radiating into his left arm.  Lumbar and cervical 
spine MRIs performed in March 1995 revealed a disc bulge at 
L4-L5 and multilevel degeneration of lumbar discs, and disc 
bulge at C5-C6.  The examiner diagnosed both lumbar and 
cervical spine radiculopathy, with cervical disk herniation.  
The veteran was provided with a soft cervical collar for neck 
pain due to cervical radiculopathy.

In August 1995, the veteran was seen for increased pain in 
his back, radiating into his right leg.  He was wearing a 
right shoe prosthesis due to his right leg being 
approximately 2.5 centimeters shorter than the left.  The 
examiner noted that the problem appeared to have arisen while 
the veteran was in service.  The veteran reported that he had 
experienced foot pain, swelling and ingrown toenails during 
basic training, and that he had developed limping and low 
back pain.  The examiner's assessment was persistent left L5-
S1 radiculopathy.

The veteran received inpatient treatment at a VA Medical 
Center (VAMC) in September 1995.  He reported that he had 
experienced low back pain and headaches since he was in 
service in the 1970s.  He reported that his low back pain had 
worsened during the early 1980s when his work included 
lifting cadavers.  He reported that he had since changed to 
working as a social worker, which did not require lifting.  
He reported that currently, with any physical activity, he 
had low back pain radiating into the left leg.  He reported 
that a neck brace had provided some relief.  He was issued a 
brace for his low back.  The veteran reported that he had 
frequent urination and urge incontinence.  A urologist noted 
that the veteran had possible neurogenic bladder.


In September 1995, VA physician Charles O. Olick, M.D., wrote 
that the veteran had chronic low back pain radiating into 
both legs and up to the left side of his neck.  The veteran 
reported that back pain had begun in service in 1973, and 
that he had received treatment for an ingrown toenail, but 
not for his back pain, which had continued since then.  Dr. 
Olick wrote that the veteran's severe back disease probably 
started in service in 1973, and should be considered service 
connected.

The veteran wrote in September 1995 that he had been treated 
in service for his ingrown toenail, but not for pain that he 
reported in his low back and legs.  He reported that he had 
treated himself for the back pain during service, and had 
sought private and VA treatment after service.  In October 
1995, the veteran wrote that during basic training he had 
sought treatment for pain in his back, radiating into his 
legs, and for swollen feet.  He reported that the nurse 
practitioner treated only his feet, removing the right great 
toenail.  He stated that he told the nurse practitioner about 
his back pain, but that she told him that he would just have 
to live with it.  He reported that he told the VA doctor who 
examined him in 1980 about his back pain, but that the doctor 
rebuffed him by showing him amputees and telling him that he 
was lucky that he could walk.  The veteran asserted his 
belief that the deterioration of his back, shown on recent x-
rays and MRIs, had developed over many years, and had arisen 
in service during basic training.

In February 1996, lumbar spine x-rays showed degenerative 
discogenic disease at L3-L4 and L4-L5, and Schmorl's node at 
L1 through L3.  A lumbosacral MRI revealed spondylitic 
changes diffusely from L1 to L5, with loss of disc stature, 
and disc bulges at L3-L4 and L4-L5.  In April 1996, 
neurologist E. J. Fine, M.D., noted the veteran's report of 
swollen feet, back pain, and headaches since 1973.  Dr. Fine 
wrote that the veteran's history of back pain in service, 
which was exacerbated by heavy lifting in post-service work 
in a morgue, could explain much of the etiology of his 
multiple disc herniations.


In May 1996, the veteran again noted that he reported low 
back pain during service, but that the nurse practitioner he 
saw told him that nothing could be done for his back pain.  
He reported that his back pain continued and was present when 
he was separated from service.  He stated that he did not 
report the back pain at separation because he did not want to 
delay a hardship discharge that he was seeking because family 
members needed his assistance.  He stated that he reported 
back pain at his VA examination in 1980, but that the 
examiner did not examine his back.  He stated that he was 
upset at the doctor's behavior in contrasting his concerns to 
those of amputees, and that he felt discouraged from pursuing 
his claim.  The veteran asserted that his current back 
disorder had begun in service, and was aggravated by post-
service work that required heavy lifting.

In June 1996, Dr. Olick wrote that he had known the veteran 
since 1978.  He wrote that the veteran's low back pain had 
begun during his service between 1973 and 1976.  He stated 
that the veteran had experienced no functional limitations 
until he worked at the VAMC morgue and performed heavy 
lifting, often unassisted, on a daily basis.  Dr. Olick 
stated that the lifting over the years put a strain on the 
veteran's back and permanently aggravated his pre-existing 
herniated cervical and lumbar discs.  Dr. Olick reported that 
the veteran's lumbar and cervical spine conditions had 
deteriorated over the years.  In another report, Dr. Olick 
wrote that the veteran had discogenic back disease that began 
in February 1973.

In a June 1996 hearing at the RO, the veteran reported that 
his duties during service including moving heavy equipment.  
He reported that in March 1973, during basic training, he 
began to experience severe back pain that radiated to his 
feet.  He reported that he was unable to stand up straight 
because of the back pain.  He stated that his feet became 
swollen, and painful with walking.  He stated that when he 
was seen at the dispensary, he told the treating nurse that 
he had back pain and pain in his legs and feet.  He reported 
that the nurse found that his feet were swollen, and that 
ingrown nails were causing the pain.  He stated that one 
toenail was removed, and that he declined removal of another 
toenail, because the first removal procedure 

had been very painful, with the local anesthesia apparently 
not taking effect.  He reported that on follow-ups for his 
toenail, he reported that he was still experiencing back 
pain.  He stated that the treating nurse told him that there 
was nothing she could do for it.  He reported that he 
continued to have back pain during service, but that he did 
not seek treatment because the nurse had informed him that it 
could not be treated.  He indicated that he took aspirin for 
the pain.  He reported that he later sought to leave service 
on a hardship discharge in order to help his mother with 
problems in his family.  He indicated that he was informed 
that reporting any medical problems could delay his 
discharge, so he reported that he had no health problems.

The veteran reported that after service, in 1977, he began to 
work at a VAMC.  He reported that he first consulted Dr. 
Olick in 1978 because of persistent pain, and that Dr. Olick 
had continued to treat him since 1978.  The veteran reported 
that Dr. Olick told him that his back pain was his major 
problem, and that his leg and feet problems were related to 
his lower back.  The veteran asserted that he had experienced 
persistent back pain since service, but that the pain was 
aggravated after service by his pathology job that required a 
lot of heavy lifting.  The veteran reported that when he had 
a VA medical examination in 1980, he reported an ingrown 
toenail and low back pain radiating into his legs.  He 
reported that the examining physician took him to see 
patients with amputated legs, and told him that he was lucky 
that he could walk.  He stated that he was upset by the 
doctor's behavior, and felt discouraged from pursuing his 
claim.  He reported that he continued to have low back 
problems, and that he went back to school and completed a 
degree to become a social worker.  The veteran asserted that, 
although the nurse during service and the VA examining 
physician in 1980 had failed to record his complaints of back 
pain, he nonetheless had experienced back pain beginning in 
service and continuing through the present.  The veteran 
indicated that x-rays of his back were first taken in the 
1988 or 1989, and that those x-rays had shown degenerative 
changes in his spine.


In August 1996, neurosurgeon Loubert S. Suddaby, M.D., 
interviewed and examined the veteran.  The veteran reported 
that he had injured his back in 1973, and that he had 
developed pain in his low back and legs and swelling in his 
feet.  The veteran reported that he had done work from 1978 
to 1986 that included a lot of lifting, and that his back 
pain had worsened.  The veteran reported that his back pain 
had worsened considerably in 1994 and 1995.  The veteran 
recalled a particular occasion, in August 1995, when his back 
pain increased notably, and he developed neck pain, after he 
had moved a lot of office furniture.  On examination, 
Dr. Suddaby noted limitation of motion of the cervical and 
lumbar spine, tenderness along the spine, and some loss of 
sensation in the right leg.  Dr. Suddaby noted that the 
veteran's 1973 history of pain onset was somewhat vague, with 
no report of a distinct injury occurring at that time.  Dr. 
Suddaby noted that degenerative changes were noted in the 
veteran's spine back to 1973, but stated that the veteran's 
major injury appeared to be the injury in August 1995.

In December 1997, the veteran wrote that he had low back 
disease that caused back pain and swelling of his feet from 
service forward, becoming disabling after service when a ward 
move at work at a VAMC had led to increased pain in his neck 
and lower limbs, and loss of bladder function.

In August 1998, Dr. Olick wrote that the veteran had chronic 
pain due to multi-level lumbar and cervical spine disease.  
Dr. Olick stated that he believed that the veteran had 
suffered a low back injury during basic training in 1973.  
Dr. Olick noted that the veteran had reported that he began 
to experience low back pain in 1973.  Dr. Olick noted that 
the veteran's service medical records were "quite skimpy," 
but that the records showed repeated treatment for ingrown 
toenails.  "On reviewing these records," Dr. Olick wrote, 
"I believe the toenails were only an incidental problem and 
the real problem was a low back injury, such as a herniated 
disc or discs, as later revealed on MRI."  Dr. Olick noted 
that the veteran had leg pain during service, and he stated 
that the leg pain should have raised a suspicion that the 
veteran had a disc syndrome.  Dr. Olick noted that in 1973 
and 1980 the medical 

profession was less sophisticated in the evaluation of back 
pain, and that low back pain that was not dramatic was 
frequently ignored.  Dr. Olick noted that x-rays taken in 
1989 had shown chronic disease and changes in the veteran's 
lumbar spine that would not be expected at the veteran's age 
at that time.  Dr. Olick stated that the x-ray findings were 
compatible with an injury in the past evolving slowly over 
the years to a more severe, extensive disease.

The Board finds that medical records clearly establish that 
the veteran currently has a back disorder, including 
degenerative disc disease of the cervical and lumbar spine.  
It is not clear from the evidence, however, that the back 
disorder began during service, as the veteran asserts.  There 
is disagreement and inconsistency among the records and 
statements that address the history of the veteran's back 
disorder.  The veteran's service medical records contain no 
mention of back pain.  Although the claims file contains 
post-service medical records dated from as early as 1976, the 
few records dated prior to 1995 that address the condition of 
the veteran's back do not indicate that his back symptoms 
began during service.  When the veteran was seen for neck 
pain in 1978, he reported that the pain had begun no more 
than a week earlier.  When he sought treatment for back pain 
in 1989 and 1990, he reported intermittent back pain for one 
year, and he attributed his worsening back pain to the 
physical demands of his post-service employment.  In 1991, 
the veteran noted that arthritis of the spine had been 
diagnosed in 1989, and he attributed his back pain and 
problems to an abnormal gait resulting from foot pain.

Beginning in 1995, the veteran reported that he experienced 
back pain while he was in service.  From 1995 forward, he has 
repeatedly indicated that his longstanding back pain began 
during service and continued through the present.  He 
indicated that the back pain became worse with his post-
service employment that required extensive lifting.  He has 
also reported that a distinct aggravation of his back 
symptoms occurred on a particular occasion in 1995, when he 
moved some furniture.  Overall, the earlier records lack any 
report of back problems during service, while more recent 
records and statements indicate that the veteran had back 

pain during service.  The Board considers earlier accounts 
regarding the veteran's condition during service to be 
generally more credible than later accounts, as recollections 
are likely to be more accurate when less time has passed.  

The veteran has stated that he did make earlier reports 
regarding his back pain, but that his reports were ignored 
and sometimes actively discouraged.  Unfortunately, the 
statements that the veteran has made since 1991, that he 
reported back pain in 1973 and 1980, cannot assist in showing 
what medical examination of his back in 1973 and 1980 would 
have revealed.

Dr. Fine wrote that the veteran's disc herniations were 
consistent with the history of pain during service and heavy 
lifting after service that the veteran described.  Dr. Olick 
has written that the 1989 x-ray and MRI findings of 
degenerative disease in the veteran's back were consistent 
with a longstanding disorder, with past injury followed by 
progression and aggravation over the years.  Dr. Olick stated 
that the veteran's complaints of leg pain during service 
should have raised a suspicion of disc problems.  The 
veteran's service medical records, however, do not contain 
any notation that the veteran complained of leg pain while he 
was in service.  The reliance of Drs. Fine and Olick on the 
history that the veteran provided does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Dr. Suddaby noted that the history 
that the veteran provided regarding back pain during service 
was somewhat vague, with no report of an injury occurring 
during service.

Physicians have noted that MRIs and x-rays of the veteran's 
back taken in 1989 and later show degeneration that had 
progressed over time, and thus had begun earlier than 1989.  
The findings that back problems began prior to 1989, however, 
do not necessarily indicate that the back problems began 
during service.  Taking into consideration the lack of 
contemporaneous evidence of back injury or symptoms during 
service, and the history of back strain from post-service 
employment, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current back 
disorder began during service.  Therefore, the claim for 
service connection is denied.


II.  Increased Rating Claim
The veteran is seeking an increased disability rating for 
service-connected residuals of an ingrown right great toenail 
and removal of the toenail of the right great toe.  In a June 
1996 hearing at the RO, the veteran withdrew his request to 
reopen a previously denied claim for service connection for 
an ingrown toenail of the left great toe.  The Court has 
established that a claim for an increased rating for a 
disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The veteran claims that his right great toe disability has 
worsened.  The Board finds that his claim for an increased 
rating is a well-grounded claim.  The Board also finds that 
the facts relevant to the that claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).


The veteran's service medical records reflect that he was 
seen for an ingrown toenail on his right great toe.  The 
veteran has reported that a nurse practitioner removed the 
nail.  Medical records indicate that the veteran received 
follow-up treatment for ongoing problems with the nail.  
Service connection has been established for residuals of the 
ingrown toenail and the surgery to treat it.

VA and private treatment notes show treatment of the 
veteran's right great toe and other toes for episodes of 
soreness and fungal infection.  In a June 1996 hearing at the 
RO, the veteran reported that he had episodes of swelling and 
tenderness in his right great toe.

On VA medical examination in March 1999, the veteran reported 
that he had a very painful ingrowing nail on his right great 
toe.  It was noted that during service the veteran had 
developed acute perionychia, or inflammation of the tissue 
surrounding the nail, and he that had undergone removal of 
the nail and an incision and drainage (I&D).  The veteran 
reported that since service he had received ongoing treatment 
at a VA facility, with multiple I&Ds.  The veteran reported 
that currently he had back problems that caused him to have a 
very limited range of motion and a limited ability to walk.  
He reported that intermittent flare-ups in nail area 
inflammation further limited his ability to walk.  The 
examining physician found that the right great toenail was 
not infected or inflamed at time of the examination.  The 
toenails of both great toes were incurvated, and there was 
pain on palpation of the medial and lateral borders of the 
nails.  There was evidence of a recent I&D in the left great 
toenail area.  The examiner observed large amounts of 
remaining incurvated nail in each of the borders of the 
nails.  The veteran's stance demonstrated a pes cavus 
deformity on the right foot and pes planus deformity on the 
left foot.  The veteran had a very limited ability to stand 
on his toes, and he was not able to stand on his heels or to 
squat.  Movement of his feet showed reduced muscle strength, 
without pain on motion of the feet.  The examiner's diagnosis 
was chronic incurvated hallux 

nails bilaterally.  The examiner noted that the chronic 
perionychia flare-ups would limit the veteran's ability to 
ambulate normally, and that the ongoing chronic pain would be 
a large disability to the veteran.

The RO has evaluated the veteran's right great toe disorder 
under Diagnostic Code 5278, for pes cavus.  Under that 
Diagnostic Code, pes cavus of one foot is rated as follows:

Marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus 
deformity  ....................... 30 percent

All toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, 
and marked tenderness under metatarsal 
heads
  ................................................... 20 percent

Great toe dorsiflexed, some limitation of 
dorsiflexion at ankle, definite 
tenderness under metatarsal heads
  ................................................... 10 percent

Slight  .............................................  0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5278 (1999).

The manifestations of the veteran's right great toenail 
disorder shown on medical examination do not reflect the 
conditions described under Diagnostic Code 5278 for pes 
cavus.  While ingrown toenails, incurvated toenails, and 
perionychia are not directly addressed in the rating 
schedule, the rating schedule does provide for injuries of 
the foot other than those that are individually listed in the 
rating schedule to be evaluated at 10 percent if moderate, 
20 percent if moderately severe, and 30 percent if service.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).


The VA examiner reported that the recurring pain from the 
veteran's right great toe disorder would limit his ability to 
walk normally, and would be a large disability to the 
veteran.  The Board finds that such manifestations are 
consistent with a moderately severe disability under 
Diagnostic Code 5284.  As the inflammation and accompanying 
pain is episodic rather than continuous, the disorder does 
not appear to rise to the level of severe, such as would 
warrant a 30 percent rating under Diagnostic Code 5284.  
Therefore, an increase to a 20 percent rating is granted.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds no basis to initiate consideration of an 
extraschedular rating.


ORDER

Entitlement to service connection for multilevel disc 
degeneration of the spine, with probable neurogenic bladder, 
is denied.

Entitlement to a 20 percent disability rating for residuals 
for residuals of an ingrown right great toenail and removal 
of the right great toenail, is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

